DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.
Applicant’s amendment dated 06/20/2022 has been received and entered.  By the amendment, claims 1-4, 6-10, 12-17 and 20 are pending in the application.
 	Applicant’s arguments filed 06/20/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as following:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s admitted prior art (APA), figure 1, in view of Huang et al., CN 107369692 A and Fujikawa, US 2012/0146972 A1.
Regarding claims 1, 4, 6, 9, 13, 15 and 20, APA’s fig. 1 discloses a display panel 100 comprising: 
. an array substrate 101 having a display area 102 inherently comprising scan/data lines and a non-display area (periphery area and circuit area)
. a driving chip 105 connect to the scan/data lines through fan-out traces 108
. two flexible circuit board FCB bonding pads 106 (left and right of 105)
. polygon metal terminals 1061 having an area similar to each other.
APA’s fig. 1, however, neither disclose metal terminals having heights of at least some of the metal terminals increase in a direction away from the driving chip nor a flexible circuit board.  Huang et al. disclose connective pads 221 having heights increasing in a direction away from a central 21 (see fig. 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ terminal pads having heights that increasing from a central where a driving chip located, as shown by Huang et al. to reduce the width of the frame of the display device to realize narrow frame design of the display device (see Invention contents).  In addition, Fujikawa does disclose a flexible circuit board 904 
with a body section (e.g., portion corresponding to a side faraway the substrate 901), first/second connecting sections respectively disposed on opposite sides of the body section (e.g., two opposite sides connected to the substrate 901) and connected to the two flexible circuit board bonding pads 140, wherein the body section does not cover the driving chip (e.g., source driver IC)(see figs3-4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Fujikawa’s flexible circuit board over the APA’s array substrate, as shown by Fujikawa in order to obtain a portable display panel (e.g., smaller frame region)(see Abstract).
	It should be noted, in response to Applicant’s argument, the modification to APA in view of Huang et al. is just modified the APA’s flexible circuit board bonding pads having the Huang et al. bonding pads shape (e.g., pads having heights that increasing from a central where a driving chip located) rather than replacing the Huang et al. connection part 20 over the APA’s terminal pads 106.
Re claims 2 and 7, APA’s fig. 1further disclose a plurality of connecting traces 107
Re claims 3 and 8, wherein the metal terminals 1061 have a same area. 
Re claims 10 and 12, the modification to Kim et al. would result a least some of the metal terminals of the second metal terminal group are disposed between the metal terminals of the first metal terminal group (e.g., first and second terminal pads alternative form from the central to a display edge)(see Huang et al. fig 4).
Re claim 14, the modification to Huang et al. would result each of the metal terminals having a height of 0.01 mm to 3 mm (see Huang et al., length D1, [0053]).
Re claim 16, APA’s fig. 1 discloses a bottom of the flexible circuit board bonding pad is flush with a bottom of the driving chip
Re claim 17, APA’s fig. 1 discloses disclose the non-display area comprises the fan-out trace area (where 108 located) disposed between the display area 102 and the driver chip 105.  In addition, the modification to APA’s fig 1 would result distances between the fan-out trace area and the at least some of the metal terminals are decreased in a direction away from the driving chip (due to the Huang et al. metal terminals increase in a direction away from the driving chip) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871